Citation Nr: 1721588	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to April 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is the record.  In October 2016, the Veteran verified that she did not wish to have another Board hearing, though the Veterans Law Judge who conducted the June 2008 hearing is no longer employed by the Board. 

This matter initially came before the Board in December 2008, at which time the Board remanded claims for increased rating for the cervical and lumbar spines, bilateral pes planus, and bilateral hallux valgus.  In March 2010, the Board denied increased rating claims relating to the feet and remanded the spine claims.

In April 2011, the Board denied the claims for an increased rating for the lumbar and cervical spines.  Also, the Board found that a TDIU claim was part of the increased rating claims then on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for additional development.  The claim was remanded again in May 2013.

In December 2016, this matter was last before the Board, at which time it was remanded for further development.  For the reasons that follow, another remand is needed before the Board can adjudicate the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that she is unemployable due to her service-connected disabilities.  Notably, in an April 2010 statement in support of an unrelated claim for worker's compensation, the Veteran stated that as a financial specialist, she performed "repetitive trauma" of utilizing a computer, unlocking and locking doors, and performing security searches of persons, things and spaces on a daily basis while in a prison setting.  While at work, the Veteran stated she suffered from daily headaches, pain in her neck, shoulders arm and hand.

Initially, the Board observes that the Veteran does not meet the schedular criteria for the assignment of a TDIU for a portion of the appeal period.  Nevertheless, TDIU may be granted where service-connected disabilities preclude gainful employment regardless of the percentage evaluation.  38 C.F.R. § 4.16 (b).  She was in receipt of a 40 percent combined disability rating, effective April 7, 2006, for her service-connected bilateral pes planus, first-degree spondylolisthesis, degenerative disc disease of the cervical spine, moderate diffuse thoracic spondylosis, and bilateral hallux valgus.  She has been in receipt of a combined 70 percent disability rating from August 17, 2010 for the above-noted disabilities, in addition to left upper extremity radiculopathy, and both left and right lower extremity radiculopathy.

The Veteran was last afforded a VA examination in January 2017 to determine the functional impairments that result from her service-connected disabilities.  The VA examiner noted the Veteran's reports that she was limited to walking up to two-tenths of one mile and limited to standing for three to five minutes as a result of her thoracolumbar spine.  The VA examiner stated that the Veteran's thoracolumbar spine impacted her ability to work.  The examiner noted that the Veteran has been unemployed since January 2010 and was medically retired from a previous job with a prison due to back and shoulder pain.  In a separate January 2017 VA neck conditions examination report, the VA examiner also stated that the Veteran's cervical spine condition impacted her ability to work, adding that she was limited to overhead lifting of five pounds, and she had limitations in twisting and turning of the cervical spine.

However, the January 2017 VA examinations are inadequate to adjudicate the Veteran's TDIU claim.  In particular, the examination reports provide no commentary on the extent or severity of functional impairments that result from the Veteran's service-connected radiculopathy of the left upper extremity and bilateral lower extremity.  This lack of commentary is especially relevant in light of medical evidence in the record showing that the Veteran stopped working in her position as a financial program specialist with the Bureau of Prisons due to complaints of intermittent radiating pain into the left arm and fingers, weakness of the left hand, and a burning pain in the left shoulder and neck area.  See February 2011 vocational rehabilitation consultant's job placement report.

Further, the medical evidence in the Veteran's claims folder is not clear as to whether the Veteran's complaints of intermittent pain radiating down to her left arm and fingers is due to her service-connected radiculopathy or some other unrelated medical condition.  In a February 2010 statement, a private doctor stated that the Veteran had multiple medical co-morbidities that have left her incapable of her current employment.  He stated that the Veteran's primary problem was a thoracic outlet syndrome that resulted in pain, weakness and numbness in her arm.  He stated this condition was linked to repetitive trauma and appeared to be reasonably causally related to her workplace.  However, subsequent private medical reports have called that assessment into question.  In particular, a September 2011 private examiner's report concluded following an examination of the Veteran that he was not clear as to the diagnosis or the impairment rating assigned with the diagnosis.  The objective findings upon examination did not indicate the Veteran had any type of global involvement with thoracic outlet syndrome.  She had no skin atrophy or discoloration changes.  The examiner stated it was unclear as to whether the Veteran had any current disability and recommended the Veteran needed further diagnostic studies.

In light of the medical questions left still to be resolved - specifically, whether service-connected left upper extremity radiculopathy was ultimately responsible for the symptoms of left arm tingling that left her incapable of employment as a financial program specialist - the Veteran must be provided with a VA examination that thoroughly discusses the functional impact of all service-connected disabilities.

The Board is prohibited from assigning TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2011).  Following the development directed herein, the RO should consider whether referral is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the claims file) she has received for her bilateral pes planus, first-degree spondylolisthesis, degenerative disc disease of the cervical spine, moderate diffuse thoracic spondylosis, bilateral hallux valgus, left upper extremity radiculopathy, or bilateral lower extremity radiculopathy.  Provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.

2.  Then schedule the Veteran for a VA examination to determine the functional impact of all of her service-connected disabilities, considered in combination, on her ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (left upper extremity radiculopathy; bilateral pes planus; first degree spondylolisthesis of the lumbar spine; degenerative disc disease of the cervical spine; moderate diffuse thoracic spondylosis; radiculopathy of the bilateral lower extremities; and bilateral hallux valgus). 

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on her ability to work, consistent with her educational and occupational experience.  In particular, the medical evidence in the record shows that the Veteran stopped working in her position as a financial program specialist with the Bureau of Prisons due to complaints of intermittent radiating pain into the left arm and fingers, weakness of the left hand, and a burning pain in the left shoulder and neck area.  The VA examiner is asked to comment on whether the Veteran's complaints of intermittent pain radiating down to her left arm and fingers is due to her service-connected radiculopathy or some other unrelated medical condition such as thoracic outlet syndrome.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If is determined that the Veteran is unemployable for any period on appeal, refer the claim of entitlement to TDIU for the period prior to August 17, 2010, to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

4.  After the above actions and development have been completed, readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be provided with a fully responsive Supplement Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




